Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/227,968 filed on 04/12/2021. This application is a Continuation of application number 16/092,604 filed on 10/10/2018 (now patent US 11,006,451 B2), which is a 35 USC §371 of International Application No. PCT/JP2017/005465 filed on 02/15/2017. Claim 1 is pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of Patent Application No. JAPAN 2016-079185 filed on 04/11/2016 and JAPAN 2016-192350 filed on 09/29/2016, have been made of record.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,006,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,006,451 B2.

The following table shows a mapping of the respective claim of the instant application against the claim of US 11,006,451 B2.  

Instant Application 17/227,968
Patent US 11,006,451 B2
 1. A terminal comprising: 

a processor that detects, based on a result of sensing in a time window for sensing, one or more resources capable of transmitting a physical sidelink shared channel (PSSCH) signal in a time window for resource selection, 

wherein the processor selects a resource for transmitting the PSSCH signal from the one or more detected resources; and 

a transmitter that transmits the PSSCH signal using the selected resource for transmitting the PSSCH signal, 

wherein the processor autonomously determines a start timing and an end timing of the time window for resource selection from preset timing candidates, and 

wherein an end timing of the time window for sensing is right before the start timing of the time window for resource selection.
1. A terminal comprising: 
a processor that detects, based on a result of sensing in a time window for sensing, one or more resources capable of transmitting a physical sidelink shared channel (PSSCH) signal in a time window for resource selection, 
wherein the processor selects a resource for transmitting the PSSCH signal from the one or more detected resources; and 
a transmitter that transmits the PSSCH signal using the selected resource for transmitting the PSSCH signal, 
wherein the processor autonomously determines a start timing and an end timing of the time window for resource selection from preset timing candidates, and 
wherein an end timing of the time window for sensing is subframe (n−1) with respect to a resource selecting timing of subframe (n).



Claim 1 of the instant application merely broadens the scope of claim 1 of US 11,006,451 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 



Allowable Subject Matter
Claim 1 contains allowable subject matter, and would be allowed if it overcomes the nonstatutory double patenting rejection. The closest prior art to the instant invention is a combination of the following documents:
3GPP R1-156932 (Huawei, 3GPP TSG RAN WG1 Meeting #83, Anaheim, USA, 15th - 22nd November 2015)
3GPP R1-162480  (LG Electronics, 3GPP TSG RAN WG1 Meeting #84, Busan, Korea, 11th - 15th April 2016; document publicly available on 04/06/2016)
3GPP TS 36.300 V13.2.0 (2015-12) 
Rudolf et al. (US 20190239193 A1)
Lee et al. (US 20190075548 A1)
Huawei et al. (3GPP TSG RAN WG1 Meeting #84, Busan, Korea, 11th - 15th April 2016; R1-162641, document publicly available on 04/02/2016)
Sartori et al. (US 20170238321 A1) 
Van Der Velde et al. (US 20180020387 A1)
Rajagopal et al. (US 20170188391 A1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471